Citation Nr: 1819781	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  15-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of the Board of Veterans' Appeals March 1, 2018 decision as to the appeal of service connection for an acquired psychiatric disability, to include depression with anxiety, is warranted.

2.  Entitlement to service connection for anxiety disorder and depressive disorder (claimed as depression with anxiety).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2018, the Board issued a decision, which dismissed the appeal of service connection for an acquired psychiatric disability, to include depression with anxiety.  For reasons discussed below, the March 2018 Board decision is vacated.

The issue of service connection for anxiety disorder and depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The March 1, 2018 Board decision that dismissed the appeal of service connection for an acquired psychiatric disability, to include depression with anxiety, contained error, which constitutes a denial of due process for the Veteran.


CONCLUSION OF LAW

Vacatur of the March 1, 2018 Board decision that dismissed the appeal of service connection for an acquired psychiatric disability, to include depression with anxiety, is warranted.  38 U.S.C. §§ 7103(c), 7104(a) (2012); 38 C.F.R. § 20.904 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017). 

In this case, the Board finds that the Veteran was denied due process of law with respect to the appeal of service connection for an acquired psychiatric disability, to include depression with anxiety, as an error was made in the March 1, 2018 decision dismissing the appeal.  Specifically, in a February 28, 2018 Report of General Information, the Veteran explained that he thought he had to withdraw the appeal in order to "opt-in" to the Rapid Appeals Modernization Program.  As such the Veteran indicated that he did not intend to withdraw the appeal and requested VA to void the January 24, 2018 request to withdraw the appeal.  In short, the Veteran rescinded the withdrawal of the appeal.  In this regard, the February 28, 2018 Report of General Information (rescinding the withdrawal of the appeal) was scanned into the record that same day, and had not been before the Board at the time the March 1, 2018 dismissal was processed.

Accordingly, the March 1, 2018 Board decision that dismissed the appeal of service connection for an acquired psychiatric disability, to include depression with anxiety, must be vacated to resolve this error of due process.  

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).  Rather, the Board will reconsider the Veteran's appeal as if the March 2018 decision that dismissed the appeal of service connection for an acquired psychiatric disability, to include depression with anxiety, had never been issued.  See 38 C.F.R. § 20.904(a)(3).


ORDER

The March 1, 2018 Board decision that dismissed the appeal of service connection for an acquired psychiatric disability, to include depression with anxiety, is vacated.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of service connection for anxiety disorder and depressive disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

The Veteran contends that the anxiety disorder and depressive disorder are caused by his stressful experiences during active service during the Vietnam War.  Specifically, the Veteran contends that, as a Survivor Assistance Officer, he was tasked with informing families of deaths, and stayed with the families throughout the funeral and survivor benefit process period.  The Veteran reported that this duty was extremely stressful.

The DD Form 214 reveals that the Veteran's military occupational specialty (MOS) during active service was military police officer.  Regardless of the listed MOS, the Board finds that the Veteran's contention that he was a Survivor Assistance Officer during the Vietnam era, who notified families of a death of military personnel, is credible and consistent with the places, types, and circumstances of his service.  38 U.S.C. § 1154(a) (2012).

In a March 2012 VA opinion, the VA examiner opined that the diagnoses of anxiety and depressive disorders are less likely as not caused by or as a result of the Veteran's military duties as a Casualty Assistance Officer.  In an October 2013 VA treatment record (located in the Legacy Content Manager Documents, formally Virtual VA), the Veteran's treating VA physician of geriatric neuropsychiatry opined that it is more likely than not that there is a direct relationship between the Veteran's current (psychiatric) disability and service-related events of performing duties as a Survivor Assistance Officer.  Significantly, while both the VA examiner and VA physician rendered nexus opinions (one negative and one positive, respectively), there was no rationale or explanation offered for either of the proffered opinions, and the Board finds that both opinions are inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008 (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  For this reason, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the anxiety disorder and depressive disorder.

In addition, the record reflects that there are outstanding VA treatment records pertaining to the anxiety disorder and depressive disorder.  Accordingly, these records (that pertain to treatment of anxiety disorder and depressive disorder) should be obtained upon remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue of service connection for anxiety disorder and depressive disorder is REMANDED for the following actions:

1. Associate with the electronic record all VA clinical documentation from the appropriate VA Medical Centers (VAMC) pertaining to the treatment of the Veteran's anxiety disorder and depressive disorder, particularly from February 11, 2014, forward.

2. After any records requested above are obtained, request that an appropriate mental health professional review the electronic file and provide an addendum medical opinion to assist in determining the etiology of the current anxiety disorder and depressive disorder.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it as least as likely as not (a 50 percent probability or greater) that the anxiety disorder and/or depressive disorder had its onset in service or is otherwise etiologically related to service from July 1969 to June 1971?

In rendering this opinion, the VA examiner should assume, as fact, that the Veteran served as a Survivor Assistance Officer during the Vietnam War, which included the duties of informing families of deaths of military personnel, and stayed with the families throughout the funeral and survivor benefit process period.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for anxiety disorder and depressive disorder in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


